J-A19038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TARENCE LAMAR REED                         :
                                               :
                       Appellant               :   No. 1129 MDA 2021

       Appeal from the Judgment of Sentence Entered November 2, 2017
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0000267-2016


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: SEPTEMBER 26, 2022

        Appellant Tarence Lamar Reed appeals from the judgment of sentence

entered by the Court of Common Pleas of Franklin County after Appellant was

convicted of first-degree murder and related charges. After careful review,

we affirm.

        Appellant was charged with first-degree murder and related offenses in

connection with the December 14, 2015 shooting death of Deval Green during

a home invasion orchestrated by six individuals.           In September 2017,

Appellant and one of his-codefendants, Antoine Alphonzo Hunter, proceeded

to a joint jury trial, at which the four remaining defendants testified against

Appellant and Hunter as a part of their cooperation agreements. The trial court

aptly summarized the factual background of this case as follows:

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19038-22


            On Monday, December 14, 2015, at 12:51 a.m., a neighbor
     of 33-year-old Deval Green called 911 to report shots fired at Mr.
     Green’s mobile home located in Guilford Township, just outside
     the Borough of Chambersburg. Less than a minute later, the
     victim’s fiancé, Faith Carbaugh, called 911 to report that Mr.
     Green had been shot following a home invasion robbery. Police
     were on the scene almost immediately and began attempting to
     render aid to Mr. Green who had been shot three times. Mr. Green
     was transported to Chambersburg Hospital where he died of his
     injuries shortly thereafter.

           Mr. Green had lived in the mobile home in question for
     around six months at the time of the murder. Also living at the
     residence and present at the time of the crime was Ms. Carbaugh;
     her son B.D., age fifteen (15) at the time of the crime; and S.G.,
     the three (3) year-old daughter of Mr. Green and Ms. Carbaugh.
     Mr. Green and Ms. Carbaugh were both drug addicts and drug
     dealers, and they regularly sold drugs from their home. This
     included marijuana, which B.D. also used and sold. At the time of
     the crime, the three only sold marijuana at the insistence of B.D.,
     who wanted his mother to stop using harder drugs. Ms. Carbaugh
     and Mr. Green stopped using heroin in October of 2015, but at the
     time of the crime, were both active and illegal users of crack
     cocaine, suboxone, methadone, and Percocets. B.D. believed that
     the crime occurred because the intruders incorrectly believed that
     Mr. Green and Ms. Carbaugh still sold harder drugs than
     marijuana.

           Mr. Green was also a member of the Crip gang, and he went
     by the nickname “C” or “C-Money.” Also a member of the gang
     was a twenty-three (23) year old man named Tyree Swindell, who
     was like a “little brother” to Mr. Green and went by the nickname
     “Blue.”

            Late Sunday evening, several hours before the crime, Tyree
     Swindell was visiting the home of co-conspirators 21-year-old
     Cheyenne Kline-Branche and her 21-year-old boyfriend Gerald
     Scarlett (also known as “Jamaica” or “Junior”). Also present in
     the home at the time was Appellant (also known as “Shottie”), co-
     Defendant Antoine Hunter (also known as “HT” or “Ocky”), and
     20-year-old Damien Calloway, all of whom were associates of
     Kline-Branche and Scarlett. The group had been playing video
     games, drinking alcohol, and smoking marijuana. These six
     individuals conspired to rob Mr. Green because Swindell said he
     was a drug dealer, agreeing to split anything they took evenly

                                    -2-
J-A19038-22


     between them. No one involved in the conspiracy knew Mr. Green
     except Swindell.

            Kline-Branche then borrowed her mother’s gold minivan and
     drove Appellant, Scarlett, Calloway, and Swindell to a Giant
     grocery store on Wayne Avenue so that Swindell could buy
     cigarettes and Appellant could buy duct tape for his car. Just
     before 11:25 p.m., less than an hour before the crime, the gold
     minivan is captured on surveillance footage from the grocery
     store. Surveillance footage recovered from inside the store shows
     Swindell and Appellant enter the store and purchase cigarettes
     and two rolls of duct tape. … The co-conspirators then returned
     to the Kline-Branche residence and began planning their individual
     roles in the robbery.

            Kline-Branche drove the gold minivan to Mr. Green’s home.
     Scarlett sat in the front passenger seat while Swindell and
     Calloway sat in the rear. Appellant, Hunter, and another unknown
     individual followed in a red sedan. The two vehicles arrived in the
     parking lot of a small warehouse next door to Mr. Green’s home.
     Appellant, Hunter, Calloway, Swindell, and Scarlett exited their
     vehicles.

            Kline-Branche was armed with a purple .9 millimeter SCCY
     pistol which she testified remained holstered during the duration
     of the crime. Kline-Branche also owned a black .40 caliber Ruger
     pistol which is believed to be the murder weapon, but she testified
     that Scarlett generally carried this weapon and that the pair
     considered it to belong to him. Scarlett handed this gun to
     Appellant and told Appellant not to shoot or kill anybody. Hunter
     was already armed with a long gun. Calloway was not armed.
     Appellant, Hunter, and Calloway covered their faces and
     approached the house, with the expectation that Appellant and
     Hunter would commit the robbery while Calloway stood as a look-
     out. All three went onto the front porch of the residence.

           [In Mr. Green’s home, a]round an hour before the crime,
     Ms. Carbaugh told B.D. that Swindell would be coming over that
     night to purchase a gram of marijuana. … [S]hortly after
     midnight[,] Ms. Carbaugh began making food while Mr. Green
     played video games on a PlayStation gaming system in the living
     room. B.D. had just gone to bed in another room and was trying
     to sleep. Ms. Carbaugh and B.D. testified that they heard
     someone knocking on the door. When Mr. Green answered the
     door, he either “lunged himself out the door” or “someone took


                                    -3-
J-A19038-22


     him by the collar and pulled him out” of the door. Either way, a
     scuffle then ensued on the porch between Mr. Green and
     Appellant.

            While many individuals testified to having heard the
     shooting, only one individual testified to having seen the shooting.
     Calloway testified that during the scuffle on the porch, stating
     “[Appellant] left off a shot from the pistol. That’s when I seen Mr.
     Green fall to the ground.” Calloway was unsure whether Mr.
     Green was shot at the time, but physical evidence corroborates
     this testimony and seems to indicate that Mr. Green was shot in
     the leg at this time. Appellant entered the house while Hunter
     and Calloway remained outside, returning shortly thereafter with
     two bags of stolen items. As Calloway turned around to run back
     to the gold minivan, Appellant tossed him a bag of items.
     Calloway then heard two more shots.

            This pattern of the three gunshots is corroborated by the
     testimony of the next-door neighbor, Cole Deardorff.         Mr.
     Deardorff lived in the house immediately adjacent to Mr. Green
     and testified that he had been watching television when he heard
     yelling coming from Mr. Green’s home. He then heard a single
     gunshot. At that time, Mr. Deardorff retrieved his own firearm
     from nearby and proceeded to Mr. Green’s residence. As he was
     exiting his own residence, he heard two more gunshots.

           Immediately following the shooting, Mr. Deardorff ran
     underneath the branches of several low-hanging pine trees that
     separated his property from Mr. Green’s. He saw “two or three
     guys running” away from him. He encountered Ms. Carbaugh,
     B.D., and S.G. outside, and discovered Mr. Green lying on his side
     at the base of the front porch facing the skirting. Mr. Deardorff
     attempted to render aid to Mr. Green and found that he had a
     pulse but was not breathing, and Mr. Deardorff was unsure if Mr.
     Green was alive.

           As Calloway had turned to flee at the time of the final two
     gunshots, he did not witness the murder. However, Corporal
     Andrew Thierwachter, a forensic mapping expert employed by the
     Pennsylvania State Police, prepared several diagrams of the house
     and the location of the evidence using forensic technology. Using
     measurements he collected at the crime scene, Corporal
     Thierwachter prepared a bullet trajectory analysis[.] …

          Mr. Green was killed by either one or both of the two
     gunshots fired by Appellant while Calloway was running to the

                                    -4-
J-A19038-22


      van. Gunshot Wound A struck Mr. Green from behind in the
      middle of the base of the neck at a downward angle. This bullet
      injured Mr. Green’s sixth cervical spine vertebrae before exiting
      through the front of Mr. Green’s neck. Gunshot Wound B struck
      Mr. Green from behind in the right shoulder, also traveling at a
      downward angle, but drastically more downward than Gunshot
      Wound A. Gunshot Wound B injured a major artery and vein and
      the left lung before exiting through Mr. Green’s chest.

            After Appellant shot Mr. Green, Appellant and Hunter
      returned to the red sedan and Calloway to the gold minivan, and
      the two vehicles fled the scene.

Trial Court Opinion (T.C.O.), 10/22/21, page 8-15 (some citations omitted).

      Appellant was charged with first-degree murder, second-degree

murder, robbery, conspiracy to commit robbery, burglary, conspiracy to

commit burglary, theft by unlawful taking, and conspiracy to commit theft by

unlawful taking.

      At the conclusion of the ten-day trial, the jury convicted Appellant and

Hunter on all charges, with the exception of second-degree murder.           On

November 2, 2017, the trial court sentenced Appellant to life imprisonment

without the possibility of parole for the first-degree murder conviction. On the

remaining charges, the trial court imposed an aggregate sentence of 19-38

years’ imprisonment to be served consecutively to the life sentence. Appellant

did not file a post-sentence motion.

      On Monday, December 4, 2017, Appellant filed a timely notice of appeal

to this Court. However, on July 2, 2018, this Court dismissed the appeal as

Appellant failed to file a brief. On October 9, 2020, Appellant filed a petition

for relief pursuant to the Post-Conviction Relief Act (“PCRA”).    On July 26,



                                       -5-
J-A19038-22



2021, the PCRA court granted Appellant’s PCRA petition and reinstated his

right to a direct appeal nunc pro tunc.

      On August 25, 2021, Appellant filed a timely notice of appeal and

subsequently complied with the trial court’s order to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      In his concise statement, Appellant raised the following issues for our

review:

      a. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of 18 [Pa.C.S.A.] § 2502(a), Murder of the
         first degree, when the Commonwealth failed to prove that
         [Appellant] committed a willful, deliberate, and premeditated
         killing?

      b. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of 18 [Pa.C.S.A.] § 903 Conspiracy –
         Burglary – Overnight Accommodation, Person Present?

      c. Whether the Trial Court erred in finding sufficient evidence for
         conviction for 18 [Pa.C.S.A.] § 3502(a)(1) Burglary –
         Overnight Accommodation, Person Present?

      d. Whether the Trial Court erred in finding sufficient evidence for
         conviction of 18 [Pa.C.S.A.] § 3502(a)(1) Conspiracy –
         Robbery – Threat Immediate Serious Injury?

      e. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of 18 [Pa.C.S.A.] § 3501(a)(1)(ii)
         Conspiracy – Robbery – Threat Immediate Serious Injury?

      f. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of a second count of 18 [Pa.C.S.A.] §
         3501(a)(1)(ii) Conspiracy – Robbery – Threat Immediate
         Serious Injury?

      g. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of a third count of 18 [Pa.C.S.A.] §
         3501(a)(1)(ii) Conspiracy – Robbery – Threat Immediate
         Serious Injury?


                                     -6-
J-A19038-22


      h. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of a third count of 18 [Pa.C.S.A.] § 903
         Conspiracy - Theft by Unlawful Taking – Moveable Property?

      i. Whether the Trial Court erred in finding sufficient evidence to
         convict [Appellant] of a third count of 18 [Pa.C.S.A.] § 3921(a)
         Theft by Unlawful Taking – Moveable Property?

      j. Whether the judgment exercised in the imposition of
         [Appellant’s] sentence of total confinement of 19-38 years
         beyond the life sentence imposed at Count 1 is, on its face,
         manifestly unreasonable as to constitute an abuse of discretion
         by the Trial Court?

Concise Statement, 9/16/21, at 2-3.

      Before we analyze the merits of Appellant’s arguments, we must address

the trial court’s contention that we should find several of these issues to be

waived as a result of Appellant’s failure to provide a concise statement with

sufficient detail to allow the trial court to identify and address Appellant’s

specific claims of error.

      In similar circumstances, our courts have held that:

      Rule 1925 is a crucial component of the appellate process, which
      “is intended to aid trial judges in identifying and focusing upon
      those issues which the parties plan to raise on appeal.”
      Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306, 308
      (1998). “When an appellant fails adequately to identify in a
      concise manner the issues sought to be pursued on appeal, the
      trial court is impeded in its preparation of a legal analysis which is
      pertinent to those issues.” In re Estate of Daubert, 757 A.2d
      962, 963 (Pa.Super. 2000). “In other words, a Concise Statement
      which is too vague to allow the court to identify the issues raised
      on appeal is the functional equivalent of no Concise Statement at
      all.” Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.Super.
      2001).

      “In order to preserve a challenge to the sufficiency of the evidence
      on appeal, an appellant's Rule 1925(b) statement must state with
      specificity the element or elements upon which the appellant
      alleges that the evidence was insufficient.” Commonwealth v.

                                      -7-
J-A19038-22


       Garland, 63 A.3d 339, 344 (Pa.Super. 2013) (citing
       Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.Super. 2009)).
       “Such specificity is of particular importance in cases where, as
       here, the appellant was convicted of multiple crimes each of which
       contains numerous elements that the Commonwealth must prove
       beyond a reasonable doubt.” Gibbs, 981 A.2d at 281.

Commonwealth v. Freeman, 128 A.3d 1231, 1248 (Pa.Super. 2015).

Where a 1925(b) statement “does not specify the allegedly unproven

elements[,] … the sufficiency issue is waived [on appeal].” Commonwealth

v. Williams, 959 A.2d 1252, 1257 (Pa.Super. 2008).

       In Williams, this Court found that Williams had waived his sufficiency

challenges to four of his convictions when his court-ordered 1925(b)

statement failed to articulate the specific elements of any of the crimes which

he alleged had not been proven. This Court noted that the trial court “required

a more detailed statement to address the basis for the sufficiency challenge”

as Appellant had been convicted of multiple crimes, including first-degree

murder, and that each of the crimes had numerous elements which the

Commonwealth was required to prove beyond a reasonable doubt. Id., 959

A.2d at 1258 n.9.1



____________________________________________


1 The Williams Court distinguished the factual circumstances presented in
that case from those in Commonwealth v. Laboy, 594 Pa. 411, 936 A.2d
1058 (2007) in which our Supreme Court found that a panel of this Court had
erred in finding the appellant had waived several of his sufficiency claims by
failing to present these issues with adequate detail in his 1925(b) statement.
While the facts in Laboy involved a “relatively straightforward drug case,” the
Supreme Court acknowledged that “in more complex criminal matters the
common pleas court may require a more detailed statement to address the
basis for a sufficiency challenge.” Id. at 415, 936 A.2d 1060.

                                           -8-
J-A19038-22



      Similar to the facts of Williams, in the instant case, Appellant was tried

for eight separate crimes, including a charge of first-degree murder, along

with his co-defendant Hunter. Their joint trial lasted ten days and included

the testimony of four of the other perpetrators of the robbery alongside fifteen

other witnesses. The Commonwealth also offered specialized testimony in the

area of ballistics and other investigative techniques, such that there was a

significant amount of evidence to review.

      Therefore, as Appellant failed to provide adequate detail in his concise

statement for the sufficiency challenges in issues (b) through (i) to allow for

proper review, we find these issues to be waived.

      However, Appellant did offer adequate detail in his concise statement to

allow the trial court to review the sufficiency of the evidence supporting his

first-degree murder conviction when he asserted that “the Commonwealth

failed to prove that [Appellant] committed a willful, deliberate, and

premeditated killing.” Concise Statement, at 2. We proceed to review the

merits of that claim.

      Our standard of review for a challenge to the sufficiency of the evidence

is well-established:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa.Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it

                                     -9-
J-A19038-22


      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Juray, 275 A.3d 1037 (Pa.Super. 2022) (quoting

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa.Super. 2011)).

      We review challenges to the sufficiency of the evidence supporting a

first-degree murder conviction according to the following principles:

      In the case of first-degree murder, a person is guilty when the
      Commonwealth proves that: (1) a human being was unlawfully
      killed; (2) the person accused is responsible for the killing; and
      (3) the accused acted with specific intent to kill. 18 Pa.C.S. §
      2502(d); Commonwealth v. Spotz, 563 Pa. 269, 759 A.2d
      1280, 1283 (2000). An intentional killing is a “[k]illing by means
      of poison, or by lying in wait, or by any other kind of willful,
      deliberate and premeditated killing.” 18 Pa.C.S. § 2502(d). The
      Commonwealth may prove that a killing was intentional solely
      through circumstantial evidence. The finder of fact may infer that
      the defendant had the specific intent to kill the victim based on
      the defendant's use of a deadly weapon upon a vital part of the
      victim's body. Commonwealth v. Rivera, 565 Pa. 289, 773 A.2d
      131, 135 (2001).

Commonwealth v. Clemons, 650 Pa. 467, 503, 200 A.3d 441, 462 (2019)

(quoting Commonwealth v. Blakeney, 596 Pa. 510, 946 A.2d 645, 651-52

(2008)).

      While Appellant does not challenge the jury’s finding that he was the

individual responsible for the victim’s death, Appellant claims the record is

“completely devoid” of evidence that he intended to kill the victim. Rather,

Appellant argues that the victim’s death was the unfortunate result of a

“spontaneous struggle” that occurred when the intended robbery escalated

quickly. Appellant’s Brief, at 10-11. We strongly disagree.




                                    - 10 -
J-A19038-22



      Although Appellant asserts that the trial testimony showed that he and

his co-defendants only agreed to rob the victim of drugs and money and never

planned to murder the victim, the record contains ample evidence that

Appellant himself had the specific intent to kill the victim.

      Appellant orchestrated a plan to commit a home invasion with his

cohorts, several of whom were armed with firearms. Appellant and Hunter

took the victim by surprise when they attacked the victim as he opened the

door to his residence just after midnight.

      While Appellant’s cohorts had instructed him not to shoot anyone during

the robbery, Appellant immediately shot the victim in his thigh upon

confronting him at the door, causing the victim to fall to the floor of the porch.

As the victim was unarmed and now injured, it was not likely that he posed a

threat to Appellant or the success of the armed robbery.

      Thereafter, Appellant entered the victim’s residence, threatened the

victim’s family, and stole a number of items. As Appellant exited the home,

he threw a bag containing the stolen items to Mr. Calloway, who had been

serving as a lookout.

      At that time, the victim tried to escape to avoid further conflict with

Appellant. Although the victim was unarmed, injured from a bullet wound,

faced away from Appellant, and posed no threat to Appellant, Appellant fired

two shots at the victim from behind at a downward angle. Appellant aimed

his firearm at vital parts of the victim’s body as one bullet hit the back of the

victim’s neck and injured his one of his cervical vertebrae; the other bullet

                                      - 11 -
J-A19038-22



punctured a major artery, vein, and his lung. The victim was unable to survive

his severe internal injuries.

      Based on the foregoing evidence, we agree with the trial court that the

jury had sufficient evidence to find that Appellant had formed the specific

intent to kill the victim.   Thus, Appellant’s challenge to the sufficiency of the

evidence supporting his first-degree murder conviction is meritless.

      Appellant also argues that the trial court abused its discretion in

imposing a sentence of total confinement of 19-38 years beyond the life

sentence, which Appellant believes is manifestly unreasonable. Appellant’s

Brief, at 14.

      Appellant’s challenge to the trial court’s decision to impose consecutive

sentences implicates the discretionary aspects of his sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
      whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
      (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa.Super. 2018)

(quotation marks, some citations, and emphasis omitted).

      As noted above, Appellant filed a timely counseled notice of appeal after

sentencing but his appeal was ultimately dismissed for his failure to file a brief.



                                       - 12 -
J-A19038-22



Appellant then filed a PCRA petition seeking the reinstatement of his direct

appeal rights nunc pro tunc, claiming he had been abandoned by counsel on

direct appeal.   After the PCRA court granted this petition, Appellant filed

another timely appeal.

      However, Appellant never preserved his challenge to the trial court’s

discretion to impose consecutive sentences by objecting at sentencing or filing

a   post-sentence   motion.    Moreover,       Appellant   did   not   request   the

reinstatement of his right to file post-sentence motions nunc pro tunc.

      Our Supreme Court has held that upon the reinstatement of direct

appeal rights nunc pro tunc, an appellant is not automatically entitled to the

reinstatement of post-sentence motions nunc pro tunc. Commonwealth v.

Liston, 602 Pa. 10, 12, 977 A.2d 1089, 1090 (2009). Nevertheless, a PCRA

court may reinstate a defendant's post-sentence rights nunc pro tunc if the

defendant successfully pleads and proves he was deprived of the right to file

and litigate post-sentence motions as a result of ineffective assistance of

counsel. Id. at 20 n. 9, 977 A.2d at 1095 n. 9. See also Commonwealth

v. Fransen, 986 A.2d 154 (Pa.Super2009) (holding PCRA petitioner was not

entitled to the reinstatement of his post-sentence rights nunc pro tunc since

he did not request that relief with PCRA court and the court did not hold an

evidentiary hearing on that issue).

      Accordingly, while the PCRA court granted Appellant the right to file a

direct appeal nunc pro tunc, it did not grant him the right to file a post-

sentence motion as he never requested this relief and did not assert in any

                                      - 13 -
J-A19038-22



way that counsel had been ineffective in failing to file a post-sentence motion

or had abandoned him at this stage of the criminal proceedings.

      Thus, we must find Appellant’s challenge to the discretionary aspects of

his sentence to be waived as it was not properly preserved at sentencing or

in a post-sentence motion.

      For the foregoing reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                                    - 14 -